Citation Nr: 1022637	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  09-08 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left hip 
disability.

4.  Entitlement to service connection for a right hip 
disability.

5.  Entitlement to service connection for a left ankle 
disability.

6.  Entitlement to service connection for a right ankle 
disability.

7.  Entitlement to service connection for residuals of right 
eye injury.

8.  Entitlement to service connection for residuals of 
chest/rib injury.

9.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from October 1986 to October 
1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2008 rating action of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has disabilities of both ankles, 
knees, hips, and his chest/ribs, all as a result of injuries 
incurred during service when he was involved in a multi-
service rodeo competitions at Ft. Sill, Oklahoma.  The Board 
has determined that additional development is needed prior to 
appellate review.  

A VA general medical examination report dated in January 2008 
noted the Veteran was treated after service for a left knee 
injury in 2003 and that he reported at that time that he was 
an ex-rodeo competitor that had injured his knee multiple 
times.  The January 2008 VA examiner seemed to take this as 
evidence that the Veteran was not being truthful when he 
reported inservice injuries.  The Veteran reports that the 
rodeo injuries occurred while he was in service.  The service 
treatment records do refer to the Veteran being hit in the 
ribs by a bull in 1988 and being kicked in the right hip by a 
horse in November 1989.  An August 1989 treatment record 
notes the Veteran injured his back when he was thrown off a 
bull.  The service treatment records also show that he was 
treated for a left knee injury after playing football in 
March 1987.

The Veteran is competent to describe the subjective symptoms 
he has experienced, and his statements indicate that the 
current disabilities may be related to service.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  In such case, VA is required to provide 
an examination to determine the likely etiology of his 
claimed disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 C.F.R. § 3.159(c)(4)(i) (2009).  Given that the 
prior VA examination focused mainly on the Veteran's knees, 
and seemed to be based on a questionable view of the 
Veteran's injury history, the Board finds that another 
examination is required.

Finally, the service treatment records show that the Veteran 
was treated for an embedded foreign body in his right eye in 
May 1989.  A VA ophthalmology examination was scheduled for 
January 2008.  The Veteran indicated that he did not receive 
notification for this examination, and he has requested a 
rescheduled examination.  Such should be scheduled. 

As the claims of entitlement to service connection have a 
significant impact on the Veteran's claim for TDIU, a 
decision on the TDIU issue is deferred pending completion of 
the actions requested below.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and likely etiology of the 
Veteran's left and/or right knee; left 
and/or right hip; left and/or right ankle; 
and chest/rib condition(s).  The claims 
file must be made available to the 
examiner for review prior to the 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.

Based on the examination and review of the 
record, the examiner is requested to 
provide an opinion as whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that any current left and/or 
right knee; left and/or right hip; left 
and/or right ankle; and chest/rib 
disability had its onset during active 
service or is related to any in-service 
disease or injury.

A detailed rationale for any opinion 
expressed should be provided.

2.  Schedule the Veteran for a VA 
ophthalmology examination to determine 
whether the Veteran has any current right 
eye pathology that is related to his 
inservice right eye injury in May 1989.  
The claims file must be made available to 
the examiner for review prior to the 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.

Based on the examination and review of the 
record, the examiner is requested to 
provide an opinion as whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that any current right eye 
pathology had its onset during active 
service or is related to the May 1989 in-
service eye injury.

A detailed rationale for any opinion 
expressed should be provided.

3.  Thereafter, readjudicate the Veteran's 
claims, including entitlement to TDIU.  If 
a decision with respect to any claim 
remains adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


